Citation Nr: 0027602	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-16 569	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another 
person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appeal was last before the Board in July 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in 
Supplemental Statements of the Case mailed to the veteran in 
April 2000 and June 2000, continued to deny the benefit 
sought on appeal.

Thereafter, the appeal was returned to the Board.


REMAND

The Board observes that the veteran is in receipt of 
disability compensation in accordance with 38 U.S.C.A. § 1151 
(West Supp. 2000) for Crohn's disease.  In the above-cited 
July 1998 remand, the Board directed that the veteran be 
examined by a VA ophthalmologist and that, as to any 
ascertained ocular conditions, an opinion be offered bearing 
on whether any of the same were etiologically related to 
factors including the veteran's having taken steroids in 
response to his Crohn's disease.  Although the veteran was 
thereafter pertinently examined by VA in February 1999, the 
report of the examination does not reflect compliance with 
the Board's related examination instructions.  Given the 
foregoing, then, the Board is of the opinion, in accordance 
with Stegall v. West, 11 Vet. App. 268, 271 (1998), that 
pertinent reexamination by VA, as specified in greater detail 
below, should be accomplished before further appellate action 
ensues.  Further development to facilitate the performance of 
the same is, therefore, specified below.

The Board's perusal of the record further discloses that, in 
an Informal Hearing Presentation dated in August 2000, the 
veteran's representative, on the veteran's behalf, has 
asserted claims for secondary service connection for 
hypertension and osteoporosis/arthritis involving multiple 
joints.  Because the disposition of these claims is of direct 
(potential) bearing, in accordance with Harris v. Derwinski, 
1 Vet. App. 180 (1990), with respect to the veteran's 
certified claim for SMC, the Board is of the opinion that 
they must be adjudicated preliminary to any further Board 
consideration of the certified SMC claim.  

Finally, the Board observes that, subsequent to the entry of 
a January 2000 rating denial of secondary service connection 
for visual impairment, the veteran's representative, in the 
above-cited August 2000 Informal Hearing Presentation, 
conveyed disagreement with such denial.  On assessing the 
foregoing in conjunction with pertinent observations made by 
the United States Court of Appeals for Veterans Claims in 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the 
Board is of the view that the veteran's foregoing secondary 
service connection claim must, in the present remand, be 
formally remanded to the RO for the issuance of an 
appropriate Statement of the Case (SOC) to the veteran.  
Further development pertaining to the foregoing is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and dates of 
treatment of all non-VA health care 
providers who may have treated him for 
Crohn's disease since 1995.  The veteran 
should also specify whether he has 
received outpatient treatment at any VA 
facility other than the VA Medical Center 
in Altoona, Pennsylvania.  In light of 
the veteran's response (if any) and after 
obtaining any necessary authorization, 
the RO should obtain copies of all 
indicated non-VA treatment records.  In 
any event, the RO should procure copies 
of all reports reflecting outpatient 
treatment rendered the veteran since May 
1998 at the VA Medical Center in Altoona, 
Pennsylvania.  

2.  The RO should arrange for the veteran 
to undergo VA examination by an 
ophthalmologist, who (if possible) has 
not previously examined the veteran, to 
determine the nature and severity of any 
ascertained ocular conditions.  With 
respect to any conditions so ascertained 
and after reviewing the record to 
specifically include a May 1994 
submission from David Tessin, O.D., the 
VA examiner should opine as to whether it 
is at least as likely as not that such 
condition(s) was(were) either caused by, 
or underwent chronic worsening as a 
result of, the veteran's Crohn's disease, 
to specifically include the taking of 
steroids in treatment thereof.  Any 
special diagnostic studies deemed 
necessary should be performed.  It is 
imperative that the claims folders, as 
well as a copy of this remand, be 
provided to the examiner for review prior 
to the examination.  The rationale for 
all opinions expressed should be fully 
explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's 
examination instructions.  Any necessary 
corrective action should be undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the veteran's above-cited 
recently asserted claims for secondary 
service connection for hypertension and 
osteoporosis/arthritis involving multiple 
joints; and readjudicate his claim for 
secondary service connection for visual 
impairment (initially denied in January 
2000) as well as his certified claim for 
SMC.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
relative to either secondary service 
connection claim addressed in the 
preceding numerical directive, both he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case.  In any event, the 
RO should provide the veteran with a SOC 
pertaining to his claim for secondary 
service connection for visual impairment.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


